Title: From George Washington to Secondat de Montesquieu, 20 August 1785
From: Washington, George
To: Montesquieu, Charles-Louis de Secondat, baron de La Brède et de



Sir,
Mount Vernon 20th Augt 1785.

By a brig belonging to Mr Ridout of Bourdeaux, I had the honor to receive your letter of the 2d of May, & the Wine which accompanied it; which you were so obliging as to send me at the request of your worthy son—it came in very good order. For this instance of his kind remembrance; & your polite attention, I pray you to accept my warmest acknowledgments: my thanks are due also in a particular manner to you, Sir, for the Walnuts you sent me, which are very fine; and I shall endeavour to propagate them in the manner directed by you.
I pray you to forward, when you shall find a convenient opportunity, the enclosed letter for the Baron de Montesquieu, with assurances of my sincere regard and friendship for him. I have the honor to be &c.

G: Washington

